DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 13-16, filed December 17, 2021, with respect to the rejections of claims 1-12 under 35 U.S.C. 112 and claims 1, 5 and 12 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed (renumbered 1-5, 7, 6 and 8-20 respectively).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious perform a secondary determination process including machine learning process which is learned using a teacher signal which is a pair of a primary determination result obtained by the primary determination process and a set of an abnormality determination result and an abnormality cause corresponding to the primary detection result as a set of correct answers, and the secondary determination process inputs the plurality of primary determination results obtained from the common analysis object data by the primary determination process to the machine learning process, and outputs a secondary determination result and an estimated abnormality cause output from the machine learning process as the determination information, in combination with all other limitations as presented by Applicant.
	Regarding claim 13, the prior art of record fails to anticipate or render obvious performing a process including machine learning using a teacher signal which is a pair of a primary determination result obtained by deriving-and a set of an abnormality determination result and an abnormality cause corresponding to the primary detection result as a set of correct answers by inputting the plurality of primary determination results obtained from the common analysis object data by the deriving to the machine learning, and outputting a secondary determination result and an estimated abnormality cause output from the machine learning as the determination information, in combination with all other limitations as presented by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Maya et al. in U.S. Patent Publication 2018/0225166 teaches “An apparatus according to one embodiment of the present invention detects an abnormality of a monitoring target on the basis of state data of the target and includes an estimated data calculator, a deviation degree calculator, an abnormality degree calculator; and an abnormality determiner. The estimated data calculator calculates estimated data of a second period on the basis of the state data of the first period. The deviation degree calculator calculates a degree of deviation of the second period on the basis of the state data and the estimated data of the second period. The abnormality degree calculator calculates a degree of abnormality of the second period on the basis of the degree of deviation of the second period. The abnormality determiner determines presence or absence of an abnormality of the target in the second period on the basis of the degree of abnormality in the second period” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865